ITEMID: 001-4513
LANGUAGEISOCODE: ENG
RESPONDENT: DNK
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: KELLING v. DENMARK
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is a German citizen, born in 1965. He resides at Malente, Germany. Before the Court he is represented by Anders Boelskifte, a lawyer practising in Copenhagen, Denmark.
On 7 August 1994 the applicant was arrested in Copenhagen and charged with smuggling a large quantity of drugs, including approximately 1 kg of cocaine and 29 kg of hashish, which was found in the car used for the purpose when he was arrested by the police.
On 8 August 1994 the applicant and three other presumed accomplices were heard by the City Court of Copenhagen (Københavns Byret). The applicant admitted having participated in two incidents of smuggling hashish and was detained pursuant to Section 762, subsection 1, of the Administration of Justice Act (retsplejeloven) on the basis of a fear that he would otherwise impede the investigation or evade prosecution.
On 28 October 1994 during a remand hearing the applicant confessed to having participated in the smuggling of hashish into Denmark on four occasions. He denied all knowledge of the cocaine found in the car on 7 August 1994.
On 6 July 1995 yet another accomplice to the applicant was heard by a court in Berlin in order to obtain evidence to be used in the case before the Danish courts involving the applicant.
Despite the applicant’s protests on 21 July and 18 August 1995 before the City Court and on 20 November and 6 and 18 December 1995 before the High Court of Eastern Denmark (Østre Landsret) the courts decided to prolong his detention on remand. Whereas the first three of these decisions were based on the fear that the applicant would impede the investigation as well as on the fear that he would evade prosecution, the two last decisions were based solely on the latter. The applicant appealed against the High Court decisions of 6 and 18 December 1995 to the Supreme Court (Højesteret), invoking inter alia Articles 5 and 6 of the Convention. On 12 January 1996, however, the Supreme Court upheld the High Court’s decisions.
In the meantime, on 3 October 1995, an indictment was served on the applicant. Following an amendment on 21 May 1996 he was charged with drug trafficking, having participated on five occasions from the end of June until 7 August 1994 in the smuggling of a total of approximately 120 kg of hashish into Denmark, and having participated, on the latter date, in the smuggling of approximately 1 kg of cocaine into Denmark.
From 20 to 23 May 1996 the applicant and two accomplices were heard by the High Court, sitting with a jury. The applicant pleaded guilty as regards the smuggling of what he had believed amounted to a total of approximately 30 kg of hashish. He denied, however, all knowledge of the cocaine found in the car. On 23 May 1996 the jury found the applicant guilty only to the extent to which he had pleaded guilty. He was convicted in accordance with the jury’s verdict and sentenced to one year’s imprisonment. The following day, 24 May 1996, the applicant was expelled to Germany as he was considered as having served his sentence in detention on remand.
The applicant did not appeal against the High Court judgment but subsequently, he brought a claim for compensation before the City Court of Copenhagen against the prosecution authorities, pursuant to Section 1018a of the Administration of Justice Act, for the time spent in detention on remand in excess of the sentence ultimately imposed on him. He claimed primarily 272,006.98 Danish Crowns (DKK) based on an assumption that he would have been released on parole after a certain period in accordance with usual practice. Alternatively, he claimed 211,817.42 DKK for the time spent in detention on remand in excess of his one year prison sentence without deduction. He invoked inter alia Articles 5 and 6 of the Convention.
On 5 September 1997 the City Court, sitting with a professional judge and two lay judges, decided as follows:
(Translation)
“The Court finds, as argued by the prosecution, that the plaintiff has shown a considerable degree of contributory negligence by having smuggled several times without assuring himself of which drugs and quantities [of drugs] he smuggled. The plaintiff ought to have assured himself thereof in the light of his kingpin’s remark that he risked being charged for more than [the smuggling of] hashish and in the light of the fact that the car used the last time could contain more drugs than the car used the first times...
The Court finds, furthermore, that in calculating a possible amount of compensation a fictitious date for release on parole cannot be taken into consideration.
Two judges find that the proceedings before the prosecution authorities and the courts have been of such length that it would be unreasonable to refuse totally the plaintiff’s claim for compensation by reason of the contributory negligence which he has shown. These judges vote in favour of awarding [the applicant] 70,000 DKK in compensation plus interest, which is equivalent to approximately one third of his alternative claim.
One judge finds that [the applicant’s] claim for compensation be refused by reason of his contributory negligence.
Judgment will be pronounced in accordance with the opinion of the majority.
It is held:
Within 14 days the State must pay 70,000 DKK to [the applicant].
...”
The applicant did not appeal against this judgment.
